 


110 HR 452 IH: To direct the Secretary of the Interior to exclude and defer from the pooled reimbursable costs of the Central Valley Project the reimbursable capital costs of the unused capacity of the Folsom South Canal, Auburn-Folsom South Unit, Central Valley Project, and for other purposes.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 452 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Ms. Matsui (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To direct the Secretary of the Interior to exclude and defer from the pooled reimbursable costs of the Central Valley Project the reimbursable capital costs of the unused capacity of the Folsom South Canal, Auburn-Folsom South Unit, Central Valley Project, and for other purposes. 
 
 
1.Certain amounts exclude and defer from the pooled reimbursable costs related to the Central Valley Project 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall exclude and defer from the pooled reimbursable costs of the Central Valley Project the reimbursable capital costs of the unused capacity of the Folsom South Canal, Auburn-Folsom South Unit, Central Valley Project. 
(b)Calculation of amount of deferred useThe Secretary shall calculate the amount to be assigned to deferred use as soon as practical and such shall be reflected in future years’ water rates. 
(c)Calculation of capital costsFor the purpose of calculating the excluded reimbursable cost for the Folsom South Canal facility, the Secretary shall multiply the existing total reimbursable cost for the facility by a factor, to be determined by dividing the current minimum unused conveyance capacity of the canal by the original design conveyance capacity of the canal. The minimum unused conveyance capacity of the canal shall— 
(1)be determined by the Secretary; 
(2)be based upon actual historic measured flows in the canal and planned future flows; and 
(3)include the amount of Central Valley Project water that was originally conveyed or was historically projected to be conveyed through the Folsom South Canal which may have been contractually assigned to another entity. 
(d)Review and adjustmentThe Secretary shall review and adjust— 
(1)the amount described in subsection (b)(3) as appropriate and recalculate the amount of such unused capacity of the Folsom South Canal; and 
(2)the amount of reimbursable capital costs of the Folsom South Canal. 
(e)Conveyance of certain waterSo long as an entity that is allocated and that pays capital, interest, and operation and maintenance costs associated with an amount of Central Valley Project water historically assigned to the Folsom South Canal does not use the Folsom South Canal for the conveyance of Central Valley Project water, that entity shall be entitled, without additional cost, to convey up to an equivalent amount of non-Central Valley Project water through the Folsom South Canal. 
 
